Citation Nr: 1443429	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  08-07 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In August 2010, the Veteran had a personal hearing before the undersigned Acting Veterans Law Judge (VLJ), and a transcript of the proceedings has been associated with the claims file.  Subsequently, in September 2011, the Board remanded this claim for further development.  


FINDING OF FACT

The preponderance of the evidence weighs against a relationship between an acquired psychiatric disorder and active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The Veteran was provided with notice of what was needed to substantiate the claim, including which information and evidence he was expected to provide versus that which VA will obtain, in a June 2005 letter.  He did not receive separate notice regarding assigning disability evaluations and effective dates; however, as this claim is being denied, he is not prejudiced by such omission.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has not alleged any notice deficiency during the processing and adjudication of his claim that was prejudicial to his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA's duty to assist in the development of his claim has also been met.  To this end, the Veteran's service treatment records (STRs), as well as his post-service private and VA treatment records have been associated with his claims file.  38 C.F.R. § 3.159(c).  Further, in October 2011, he was provided a VA compensation examination, which contains a description of his mental health history, including review of the claims folder and his records, and provides a diagnosis and opinion regarding the likelihood of a relationship between his disability and service.  Id.; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board's September 2011 remand directives, to get records and schedule a VA examination, were substantially completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In regard to the Veteran's August 2010 personal hearing, the Board finds the Acting VLJ complied with the requirements of 38 C.F.R. § 3.103(c)(2), which requires the hearing officer who chairs a hearing to (1) fully explain the issue, and (2) suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the parties agreed the issue under appeal was service connection for PTSD, among other claims no longer before the Board.  The Veteran presented testimony as to why he thought PTSD, which was the subject of his initial claim and which has already been denied, but he also presented testimony regarding the onset of his depression and why he believed that was related to service.  Thus, the Veteran demonstrated knowledge of what was needed to substantiate his claim.  Additionally, the Acting VLJ asked the Veteran about his treatment providers and held the record open for him to submit additional evidence. Further, the Veteran was provided with a VA examination to obtain a nexus opinion.  Neither the Veteran nor his representative has identified any prejudice in the conduct of the hearing.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board finds that the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1112, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)).

The Veteran entered service without any complaints of a history of mental health troubles.  In March 1974, he and his wife sought counseling for marriage troubles.  In July 1974, the Veteran complained of nervousness, weight loss, and fatigue.  No diagnosis was made, and he reported in August 1974 that he was feeling somewhat better.  In April 1975, it was noted he was having personal problems and that he had received a suspended Article 15 for failing to repair.  He asked the physician for a letter explaining that he was having difficulties in 1974, up until his wife left him in December of that year.  During periodic examinations in October 1983 and May 1990, the Veteran reported having a history of depression and/or nervousness.  He did not complain of any such history upon separation in November 1991, and he separated with a normal psychiatric assessment.

His service personnel records reveal that, overall, his performance ratings during service ranged from very good to outstanding; however, during the period coinciding with his marriage counseling and complaints of nervousness, from July 1974 to May 1975, he performed in the below average range.

In June 1996, he was diagnosed with Major Depressive Disorder, after complaining of feeling periodically paranoid.  There is no mention of his service in the treatment records available from this time period.

In January 2005, the Veteran complained that he had been feeling depressed for the preceding few months.  He reported having recently moved to Oregon from Missouri, and thought that may be why, although he also reported having depression symptoms since at least 1996.  He said that he had moved with his significant other, who had children in the area, and they were having troubles.  He reported having a "breakdown" in 1996, and outpatient treatment at that time, due to employment and marriage troubles.  He reported that both his parents died in 1992, and that he was still having trouble adjusting to the loss.  He was diagnosed with adjustment disorder and depressive disorder.  The therapist opined that he was doing reasonably well, except for the stressors of a new environment and adjusting to his new relationship.

In a January 2011 private psychiatric evaluation, the Veteran was diagnosed with major depressive disorder, recurrent, moderate, and anxiety disorder.  The therapist noted that the Veteran had dreams of traumatic events from service, as well as some avoidant behaviors, but opined that these symptoms were related to his depression, rather than being directly related to the trauma.  The therapist did not provide an opinion as to whether his depression was related to service.  

The October 2011 VA examiner opined against a relationship to service.  He also diagnosed moderate major depressive disorder.  He initially noted the Veteran was divorced in 1974 and 1993 and that both his parents died in 1992.  He also noted that the Veteran's STRs revealed some mental health treatment, but that he did not indicate a past history of depression or excessive worry upon separation.  During the examination, the Veteran described depressive feelings resulting from the sudden loss of his parents, which the examiner indicated was a normal part of the grieving process.  The examiner noted that the Veteran self-referred for mental health treatment in 1996, around the time his wife let him know she wanted a divorce.  He explained that the Veteran first started struggling with symptoms of depression in 1992, but did not develop severe depression until 1996, and that he now has chronic depression, but there was nothing in the file or from the Veteran's interview to suggest that his symptoms were related to service.  He noted that he was not diagnosed until five years following separation from service, which again, was after the deaths of his parents and his second divorce.  

Based on this collective body of evidence, the Board does not find service connection to be warranted for any acquired psychiatric disorder.  There is no probative evidence showing a relationship between his current major depressive disorder or anxiety disorder and his service.  The Board acknowledges the Veteran's sincere belief that there is a relationship, but he has not been shown to have the training or expertise to competently opine on the cause of his depression.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Indeed, the theory was investigated by the VA examiner, who found a relationship less likely.  Jandreau, supra.

The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


